Case: 15-10209      Document: 00513481293         Page: 1    Date Filed: 04/26/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 15-10209                                    FILED
                                  Summary Calendar                              April 26, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUSTIN NEIL PATTERSON, also known as Raver,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:05-CR-195


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Justin Neil Patterson appeals the district court’s denial of his 18 U.S.C.
§ 3582(c)(2) motion to reduce the 235-month sentence imposed on his guilty
plea conviction for conspiracy to possess with intent to distribute and to
distribute more than 50 grams of pure methamphetamine under 21 U.S.C.
§§ 841(a)(1), (b)(1)(A). Patterson contends that he was entitled to a two-level




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 15-10209   Document: 00513481293     Page: 2   Date Filed: 04/26/2016


                                   No. 15-10209

reduction in his offense level based on Amendment 782 to U.S.S.G. § 2D1.1 and
that the district court denied his motion without reason.
        Under 18 U.S.C. § 3582(c)(2), a sentence may be modified if the
defendant’s term of imprisonment was based on a sentencing range later
lowered by the Sentencing Commission and made retroactively available.
U.S.S.G. § 1B1.10(a); Dillon v. United States, 560 U.S. 817, 825–26 (2010).
When considering a § 3582(c)(2) motion, the district court is to conduct a two-
step analysis. Dillon, 560 U.S. at 826. The court must first determine whether
the defendant is eligible for a reduction under § 1B1.10. Id. at 827. If he is, the
district court must then “consider any applicable § 3553(a) factors and
determine whether, in its discretion,” a reduction is warranted under the facts
of the case. Id. This court reviews a district court’s sentence reduction
determination under § 3582(c)(2) for abuse of discretion, its interpretation of
the Guidelines de novo, and its findings of fact for clear error. United States v.
Henderson, 636 F.3d 713, 717 (5th Cir. 2011).
        In Patterson’s case, our analysis ends with the first step. Contrary to his
contention, the district court’s order addressed his eligibility for a sentence
reduction, correctly holding that he was not eligible. Amendment 782 provides
a base offense level of 38 for a defendant convicted of an offense involving 4.5
kilograms of “Ice” methamphetamine—the same level applied to Patterson.
Compare U.S.S.G., APP. C., AMEND. 782, with § 2D1.1(c)(1) (2005). Thus, the
district court was without authority to “modify [the] term of imprisonment . . .
imposed” on Patterson. Dillon, 560 U.S. at 819. Because Patterson fails the
first part of the Dillon analysis, additional discussion is unnecessary. Id. at
826.
        AFFIRMED.




                                         2